PER CURIAM.
Granted in part; denied in part.
The record of sentencing does not demonstrate adequate compliance with La.Code Crim.Proc. art. 894.1, nor does it provide a factual basis for imposition of the present sentence. Therefore, the sentence is vacated, and the case is remanded for resentenc-ing.
Upon resentencing, the district court should comply with La.Code Crim.Proc. art. 894.1, as amended by Act 22 of 1991, which requires consideration of the sentencing guidelines promulgated by the Louisiana Sentencing Commission in determining the appropriate sentence to be imposed.
Granted in part with order.
MARCUS, J., not on panel.